Citation Nr: 0027994
Decision Date: 11/28/00	Archive Date: 12/28/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  97-08 777	)	DATE NOV 28, 2000
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office Detroit, Michigan


ORDER


The following corrections are made in a decision issued by the Board in this case on October 23, 2000:

Page 14, line 2, the word granted is changed to denied.  


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals


Citation Nr: 0027994	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  97-08 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The appellant had active service from May 26, to July 7, 
1976, a term of 42 days.

This appeal arises from a January 1996 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied service 
connection for right knee and low back disabilities.  The 
appellant appealed these determinations.  This case was 
remanded by the Board of Veterans' Appeals (Board) in October 
1999 for development of the medical evidence.  The case has 
now returned for further appellate consideration.

A hearing was held before the Board in June 1999.  The 
undersigned conducted this hearing and will make the final 
decision in this case.  38 U.S.C.A. § 7102(a) (West Supp. 
2000).

In his Notice of Disagreement submitted in January 1997, the 
appellant discussed various disabilities to include 
psychiatric problems, seizures, and generalized arthritis.  A 
medical history taken for psychological testing in December 
1995 indicated that the appellant had complaints of 
depression secondary to pain associated with orthopedic 
disorders, as well as arthritis and seizures since the summer 
of 1976.  The Board finds that these statements could be 
construed as informal claims for service connection.  These 
claims are not, however, properly before the Board at the 
present time and that they are not inextricably intertwined 
with the issues on appeal.  Therefore, these matters are 
referred to the RO for the appropriate action.  See 38 C.F.R. 
§ 3.155 (1999).


FINDINGS OF FACT

1.  The appellant's right knee disorder preexisted his term 
of active duty service.

2.  The preponderance of the evidence indicates that any 
current right knee disability did not permanently worsen 
during his military service.

3.  The preponderance of the evidence indicates that any 
current low back disability was not incurred or chronically 
aggravated by his military service.


CONCLUSIONS OF LAW

1.  The appellant's preexisting right knee disability was not 
chronically aggravated by his active duty service.  
38 U.S.C.A. §§ 1131, 1132, 1154(b), 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).

2.  A low back disability was not incurred or aggravated 
during the appellant's military service.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§  3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the appellant's May 1976 entrance physical examination he 
reported previously injuring his right knee and undergoing 
surgical repair.  On examination, his lower extremities were 
found to be normal save for a right knee scar.  An orthopedic 
consultation prepared on May 26, 1976, noted that the 
appellant's right knee had been cut open during a motorcycle 
accident in 1970.  Three months later he reportedly had an 
arthrotomy which was negative.  On examination, there was one 
scar on the anterior side and two scars on the medial side of 
the right knee.  Right knee motion was normal and an X-ray 
was negative.  It was recommended that the appellant be 
accepted for military service.

An outpatient record dated on June 9, 1976, indicated that 
the appellant complained of pain and stiffness in his right 
knee.  He also claimed to suffer with lower back pain that 
radiated into his neck.  The appellant alleged that this pain 
was aggravated by walking.  X-rays taken of the right knee 
were within normal limits.

Another orthopedic consultation was given on June 14, 1976.  
On examination, there was mild effusion about the right knee.  
There was joint line and patella tenderness.  Testing 
revealed 1+ medial cruciate ligament instability.  The 
impressions were chondromalacia, and medial meniscus tear.

On June 25, 1976, it was noted that the appellant's right 
knee was exquisitely painful.  However, there was no effusion 
or edema.  On June 29, 1976, the appellant's civilian medical 
records were obtained by the military.

The appellant's pre-service private medical records revealed 
that he was hospitalized in November 1972 for complaints of 
right knee pain.  His medical history included a deep knee 
laceration in March 1972.  The post-operative diagnosis was 
tear of the medial meniscus with rather large detachment 
posteriorly and a tear in the posterior capsule of the right 
knee joint.  There were also lateral compartment adhesions 
and mild cruciate laxity.  The appellant underwent surgery 
for repair of the right knee joint capsule and removal of 
medial meniscus.

A military Medical Board Report of July 2, 1976, indicated 
that after two weeks of recruit training the appellant had 
developed pain, and edema of the right knee, without 
effusion, after strenuous exercise.  It was noted that 
preservice the appellant had injured his knee, that he 
underwent surgery, and that he needed a long postoperative 
recovery period that was complicated by infection and open 
drainage.  However, the appellant continued to experience 
knee problems and was unable to participate in athletics.  It 
was also noted that the appellant had developed lower back 
pain.  It was concluded that the appellant had a pre-existing 
chronic physical disability that had resulted from post-
medial meniscectomy of the right knee.  It was recommended 
that the appellant be given a medical discharge due to 
chondromalacia of the right knee that had existed prior to 
enlistment.  This disorder was determined not to have been 
aggravated by his military service.

In June 1995, the appellant filed claims for service 
connection for right knee and low back disabilities.  He was 
given a United States Department of Veterans Affairs (VA) 
general medical examination in July 1995.  The appellant 
claimed that he had sustained an injury to his right knee 
from a motorcycle accident.  He asserted that this injury had 
resulted in exploratory surgery of the knee with an 
uneventful recovery.  However, he noted that he could not 
recall details.  During his basic training, he claimed that 
he had sustained a twisting injury to his back and right knee 
during a tug-of-war match.  It was related by the appellant 
that the rope was suddenly released and he fell to the ground 
with his teammates on top of him.  After this injury, he 
developed intense pain and swelling in his right knee that 
resulted in his discharge from the military.  He alleged that 
he was also diagnosed with mechanical back pain at that time.  
The appellant asserted that soon after his discharge he 
developed low back pain with progressive pain and numbness in 
his legs and feet.  His right knee experienced swelling, 
buckling, intermittent popping, pain, and a feeling of giving 
out.  The diagnoses included chronic low back pain, probably 
secondary to previous injury with resultant mechanical lumbar 
strain, progressive radicular complaints of the lower 
extremities, probably secondary to partial herniated nucleus 
pulposus at the L4-L5 level, and chronic paresthesia of the 
lower extremities.  Also diagnosed was chronic right knee 
arthralgia, probably secondary to previous injury, status 
post right knee exploration, status post re-injury, right 
knee, probable internal derangement, chronic progressive 
painful arthralgia, swelling and instability, probably 
secondary to patellofemoral syndrome.

In a written statement received in December 1995, the 
appellant indicated that he had seen private physicians for 
his right knee and low back complaints soon after his 
separation from the military.  However, he asserted that 
these treatment records were not unavailable.  The appellant 
submitted a substantive appeal in March 1997 in which he 
argued that his right knee disability was permanently 
aggravated by his in-service injury.  He asserted that at the 
time of his enlistment he did not have problems with his 
knee, but since his separation from the military he has had 
continual symptoms associated with the right knee and back.  
The appellant specifically stated, however, that he was not 
seeking service connection for post operative residuals of a 
right medial meniscus tear, or a partial herniated nucleus 
pulposus with radiculopathy.

Private hospitalization records dated in February 1995 
indicated that the appellant underwent surgery to remove a 
neuroma from his foot.  It was noted in the discharge summary 
that the appellant had problems with pain management and had 
a difficult post-operative course.  The appellant was noted 
to have complained of some back pain that was felt due to 
prolonged bed rest.  On the physical examination conducted 
upon the appellant's entrance into the hospital, he 
complained of pain in the arch of his foot that he attributed 
to a motorcycle accident some years before.  His 
musculoskeletal system had no obvious deformities.

A VA discharge summary noted the appellant's hospitalization 
from May to June 1995 for psychiatric, orthopedic and 
neurologic complaints.  He reported a medical history that 
included multiple head injuries due to motor vehicle 
accidents.  The appellant asserted that he had a history of 
multiple joint arthritis and chronic low back pain.  The 
discharge diagnoses included arthritis of multiple joints and 
chronic low back pain.

VA treatment records dated from April 1995 to August 1997 
indicated that the appellant had a history of complaints for 
chronic pain in multiple joints.  These complaints, at times, 
included his right knee and back.  A case management intake 
history of April 1995 noted that the appellant's medical 
history included three motorcycle accidents, seven automobile 
accidents, two tractor-trailer accidents, and having been run 
over by a grader.  It was reported by the appellant's spouse 
that he had numerous broken bones during his lifetime and had 
cut off his big toe with a chainsaw.  In early December 1995, 
the appellant complained of pain all over his body, but most 
significantly in his back.  He claimed that he had 
experienced low back pain since a motorcycle accident at age 
14, but noted he had recovered until his twenties when he 
developed knee and back problems.  The appellant asserted 
that his low back pain had been aggravated in the last eight 
years to the point it was unbearable.  The impressions 
included right sacroiliac joint pain and musculoskeletal back 
pain.

A psychiatric consultation was given to the appellant on the 
same date.  His chief complaint was noted to be his inability 
to live with his current level of pain.  The appellant 
asserted that he needed a prescription for Percocet, a 
narcotic pain medication, because it was the only medication 
that relieved his pain.  It was noted that a pain clinic had 
attempted to withdraw the appellant from his use of Percocet, 
but he refused to cooperate and threatened suicide if his 
prescription was not continued.  He claimed that his back and 
knee pain had started during his military service in 1976.  
The diagnoses included narcotic dependence; rule out 
depression with suicidal ideation and plan versus adjustment 
disorder; rule out borderline traits, rule out histrionic 
traits; degenerative joint disease of the lower spine; and 
probable Percocet withdrawal.  

In a history recorded for psychological testing, the 
appellant had claimed that he had lower back, neck, knee, 
shoulder, and hand pain that began approximately 25 years 
before as a result of a series of motor vehicle and 
motorcycle accidents.  He claimed that this pain had become 
unbearable in the last ten years.  

Subsequent treatment records noted assessments for low back 
pain, degenerative joint disease, chronic pain syndrome, and 
depression.  A mental health clinic record of June 1996 
contained an examiner's opinion that all of the appellant's 
physical problems were related to his depression.  

A rheumatology consultation of April 1997 noted the 
appellant's complaint of multiple joint pain to include his 
spine and legs.  The impression was fibromyalgia and drug 
addiction.  The appellant was advised to "get off" 
Percocet.  An outpatient record of April 1997 noted the 
results of the rheumatology consultation, specifically that 
fact that arthritis had not been diagnosed.  However, after 
apparently discussing these results with the appellant and 
his spouse, it was reported that neither the claimant nor his 
spouse were willing to make an effort at reducing Percocet 
use.  

A hearing was held before the Board in June 1999.  The 
appellant testified that he had injured his right knee in a 
motorcycle accident sometime in either 1970 or 1971.  He 
claimed that he had recovered from this injury and was able 
to work in construction and attend school part-time prior to 
his entrance into active service.  The appellant also alleged 
that he was able to play sports after the knee injury without 
any problems.  He asserted that he had re-injured the knee 
during a tug-of-war match while in basic training.  The 
appellant claimed that he had fallen with other teammates on 
top of him.  This was alleged to have resulted in a twisting 
injury to his knee and back.  It was the appellant's 
testimony that his military physicians had not treated his 
back problems, but instead concentrated on his knee injury.  
He alleged that his right knee and back symptoms had 
continuously existed since this in-service injury.  His 
spouse testified that she had known the appellant prior to 
his entrance into active service and he had been able to do 
strenuous activity without any problem.

The Board remanded this case in October 1999 for further 
development of the medical evidence.  A VA orthopedic 
examination was provided to the appellant in December 1999.  
He complained of pain in his right knee and low back that 
prevented him from lifting or running.  The appellant alleged 
that his right knee tended to buckle and his back would give 
out.  He claimed that these symptoms had existed ever since 
he had left the military with no change in his condition.  
The appellant again described his history of a pre-service 
motorcycle accident and his injuries during a tug-of-war 
match in basic training.  Diagnostic studies conducted during 
this examination included X-rays of the back and right knee 
which were reported to appear normal.  A computerized 
tomography (CT) scan of the right knee found no significant 
abnormality except for what appeared to be small surgical 
clips or soft tissue calcification in the right "infra-
popliteal" and popliteal area.  The diagnoses were 
subjective complaints of pain in the lower back with no 
objective evidence of pathology; and chronic pain in the 
right knee due to persistent hyperextension with some 
looseness of the medial ligament.  It was opined by the 
examiner, after examination of the appellant and a review of 
the medical evidence in his claims file, that it was not 
likely that the appellant's right knee disability was caused 
or chronically aggravated by his brief military service.  The 
examiner found that the appellant had a pre-existing 
condition from pre-service injury and surgery which allowed 
persistent hyperextension of both knees.


II.  Analysis

Initially, as noted above, the Board remanded this case with 
instructions to the RO in October 1999.  A review of the 
claims file indicates that the RO has fully complied with the 
Board's October 1999 instructions to include providing the 
appellant with a comprehensive VA examination.  Thus, further 
remand regarding these instructions is not warranted.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the 
appellant has been instructed on the requirements for finding 
a disability service-connected in the statement of the case 
(SOC) of January 1997 and in subsequent supplemental 
statements of the case (SSOC's).  At his Board hearing in 
June 1999, the appellant was directly informed by the 
undersigned of the importance of submitting relevant medical 
evidence and given an opportunity to submit this evidence 
directly to the Board.  A review of the claims file indicates 
that the RO has obtained all relevant medical evidence that 
has been identified by the appellant, thus any duty to assist 
under 38 U.S.C.A. § 5107(a) has been met.  As the appellant 
has been notified of the requirements for service connection 
and provided with the opportunity to present evidence and 
arguments regarding this issue, it is determined that he will 
not be prejudiced by the Board proceeding with the 
adjudication of this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Robinette v. Brown, 8 Vet. App. 69 
(1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

A review of the evidence indicates that during his military 
service the appellant complained of right knee and low back 
pain.  The objective evidence indicates diagnoses for both a 
right knee and low back disability in recent years, and an 
examiner in July 1995 arguably provided a nexus between these 
disabilities and the appellant's military service.  
Therefore, these claims are well-grounded.  Epps v. Gober, 
126 F.3d 1464, 1469 (Fed. Cir. 1997).

A veteran who serves for six months or more will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed prior 
thereto.  38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 
3.304(b) (1999)

Right Knee Disability

The appellant has acknowledged that he sustained a pre-
service right knee injury.  He maintains, however, that this 
injury was chronically aggravated due to an in-service knee 
injury.  While the appellant is competent to provide evidence 
on injury and symptoms, he is not competent to provide a 
diagnosis or etiology.  See Zang v. Brown, 8 Vet. App. 246, 
254 (1995).  Only a qualified medical professional can 
provide evidence on the diagnosis or etiology of the 
appellant's current right knee disorder.

The Board first turns to whether the veteran's right knee was 
sound at enlistment, and in this regard, the undersigned 
notes that as the claimant served for only 42 days in 
peacetime the joint is not entitled to the presumption of 
soundness merely because it was clinically evaluated as 
normal at enlistment.  38 U.S.C.A. § 1132.  Moreover, the 
evidence is obvious and manifest in demonstrating that the 
appellant entered his term of active duty with a preexisting 
disorder.  In this respect, a July 1976 medical board noted 
the appellant's own report that even after the initial 
preservice injury he continued to experience knee problems, 
and was unable to continue to participate in athletics.  
Additionally, a December 1999 VA examiner, after reviewing 
all of the evidence of record found that the appellant had a 
preexisting disorder.  While the appellant has testified to 
the contrary, the probative value of his testimony is 
outweighed by the greater trustworthiness of in-service 
statements presented to physicians in an attempt to secure 
relief from ongoing disability.  Cf. Federal Rules of 
Evidence 803(4).  Moreover, as a lay person he is not 
competent to offer an opinion which requires specialized 
training in the field of medical diagnostics.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
concludes that the appellant entered the service with a 
preexisting right knee disorder.

Service connection may still be granted, however, if the 
preexisting disorder was aggravated in-service.  In this 
regard, the United States Court of Appeals for Veterans 
Claims has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Here, contrary to the appellant's testimony, there 
is no contemporaneously recorded evidence that the appellant 
incurred additional right knee trauma at any time while on 
active duty, to include any injury sustained in a tug-of-war 
contest.  While it is true that the nature of the basic 
training experience involved strenuous exercise, the only 
medical opinions on the question of permanent aggravation in-
service were those offered in July 1976 and December 1999.  
Significantly, each of those examiners, who had access to all 
of the evidence of record, found no evidence of aggravation.  
Hence, as the appellant is not competent to offer an opinion 
on the question of aggravation, Espiritu, and as the 
preponderance of the evidence is against finding in-service 
aggravation, service connection for a right knee disorder is 
denied.

In reaching this decision the Board considered the July 1995 
statement that the appellant has a right knee disorder due to 
an in-service injury.  There is no evidence, however, apart 
from the appellant's own statements indicating that he 
sustained a right knee injury in-service.  Hence, the Board 
is not required to accept a diagnosis "[j]ust because a 
physician or other health care professional accepted the 
appellant's (inaccurate) description of his military 
experiences as credible."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).
 
Low Back Disability

The appellant has claimed that he sustained a low back 
disability as a result of his in-service injury.  As noted 
above, he is not competent to provide evidence on diagnosis 
or the etiology of a disability.  Only competent medical 
professionals can provide such evidence.  Zang.

The service medical records note his complaints of low back 
pain, but fail to record a diagnosis of any low back 
disorder.  Treatment records dating from 1995 indicate 
continuing complaints of multiple joint pain to include his 
low back.  He has received various diagnoses for low back 
pain and degenerative joint disease.  There is, however, no 
evidence that abnormalities with the appellant's lumbosacral 
spine were ever confirmed by any type of radiological or 
computerized testing.  In fact, the treatment records of 
recent years have been predominately for his psychiatric 
complaints and long standing addiction to narcotic pain 
medication.  A rheumatology consultation of April 1997 did 
diagnosis fibromyalgia, but failed to associate this disorder 
with the appellant's military service.

In July 1995, a VA examiner diagnosed the appellant with a 
mechanical lumbar strain secondary to an injury.  While the 
specific injury was not described in the diagnosis, the 
appellant's medical history reported an in-service injury.  
However, the Board does not find this presumed nexus to the 
appellant's military service persuasive.  This examiner did 
not have access to the later acquired treatment records which 
indicated numerous physical injuries, psychiatric problems, 
and narcotic dependence.  The July 1995 examiner also 
diagnosed probable herniated disc in the lumbar spine.  The 
veteran specifically stated in his substantive appeal, 
however, that he was not seeking service connection for a 
herniated nucleus pulposus, and as noted previously VA does 
not have to accept a medical opinion based on an inaccurate 
medical history or not substantiated by objective testing.  
See Godfrey v. Brown, 8 Vet. App. 113 (1995); see also Reonal 
v. Brown, 5 Vet. App. 458 (1993).

After a thorough examination in December 1999, it was 
concluded by the examiner that there was no objective 
evidence of a low back disability.  This examination included 
radiological studies of the lumbosacral spine and a thorough 
review of the medical history in the claims file.

There is no objective radiological or computerized testing of 
record that has verified a current lumbosacral abnormality.  
The nexus opinion of July 1995 is not supported by either 
objective testing and it was based on an incomplete, and 
possibly inaccurate, medical history.  In fact, lay evidence 
has indicated numerous intercurrent injuries to the 
appellant.  The only comprehensive examination of record that 
has considered all medical evidence available was the 
December 1999 examination which found no evidence of 
objective pathology.  Service connection requires competent 
evidence of a current disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  Thus, the preponderance of the 
medical evidence is against a claim for service connection 
for a low back disability.

The benefit sought on appeal is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for a right knee disability 
is granted.

Entitlement to service connection for a low back disability 
is denied.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

